Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-33446 VAUGHAN FOODS, INC. (Exact name of registrant as specified in its charter) Oklahoma 73-1342046 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 216 N.E. 12th Street, Moore, OK (Address of principal executive offices) (Zip Code) (405) 794-2530 (Registrants telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ Number of shares outstanding of the registrants common stock, as of August 14, 2009: Class Shares Outstanding Common Stock, $0.001 par value per share VAUGHAN FOODS, INC. Form 10-Q For the Quarterly Period Ended June 30, 2009 INDEX PART I  FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Consolidated Balance Sheets as of June 30, 2009 (unaudited), and December 31, 2008 2 Unaudited Consolidated Statements of Operations for the Three Months and Six Months Ended June 30, 2009 and 2008 3 Consolidated Statements of Stockholders Equity for the Year Ended December 31, 2008 and Six Months Ended June 30, 2009 (unaudited) 4 Unaudited Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2009 and 2008 5 Notes to Unaudited Consolidated Financial Statements 6 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures about Market Risk 21 Item 4. Controls and Procedures 22 PART II  OTHER INFORMATION 22 Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Submission of Matters to Security Holders 22 Item 5. Other Information 22 Item 6. Exhibits 22 SIGNATURES 24 INDEX TO EXHIBITS Certification Pursuant to 18 U.S.C. Section 1350 i PART 1  FINANCIAL INFORMATION ITEM 1  FINANCIAL STATEMENTS. Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders Vaughan Foods, Inc. and Subsidiary We have reviewed the accompanying consolidated balance sheet of Vaughan Foods, Inc. and subsidiary (the Company) as of June 30, 2009, and the related consolidated statements of operations for the three-month and six-month periods ended June 30, 2009 and 2008, and the consolidated statements of cash flows for the six-month periods ended June 30, 2009 and 2008, and the related statement of stockholders equity for the six-month period ended June 30, 2009. These consolidated financial statements are the responsibility of the Company's management. We conducted our reviews in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures to financial data and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board, the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our reviews, we are not aware of any material modifications that should be made to such financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. We have previously audited, in accordance with the standards of the Public Company Accounting Oversight Board, the balance sheet of the Company as of December 31, 2008, and the related statements of operations, stockholders equity and cash flows for the year then ended (not presented herein); and in our report dated March 18, 2009, we expressed an unqualified opinion on those financial statements. In our opinion, the information set forth in the accompanying consolidated balance sheet as of December 31, 2008, and the accompanying statement of stockholders equity for the year ended December 31, 2008, are fairly stated, in all material respects, in relation to the financial statements from which they have been derived. Oklahoma City, Oklahoma August 14, 2009 1 Vaughan Foods, Inc. Consolidated Balance Sheets June 30, 2009 & December 31, 2008 June 30, 2009 December 31, 2008 (unaudited) Assets Current assets: Cash and cash equivalents $ - $ - Cash receipts subject to account control agreement - Accounts receivable, net of allowance for credit losses of $131,403 at June 30, 2009 and $140,870 at December 31, 2008 Inventories Prepaid expenses and other assets Deferred tax assets Total current assets Restricted assets: Cash Investments Total restricted assets Property and equipment, net Other assets: Loan origination fees, net of amortization Intangible assets Deferred tax assets, noncurrent Total other assets Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ Disbursements in transit Line of credit Note payable to former owners of Allisons Gourmet Kitchens, LP Accrued liabilities Current portion of long-term debt Current portion of capital lease obligation Total current liabilities Long term liabilities: Long-term debt, net of current portion Capital lease obligation, net of current portion Deferred gain on sale of assets Total long-term liabilities Stockholders' equity: Common stock, $0.001 par value; authorized 50,000,000 shares; 4,623,077 shares issued and outstanding at June 30, 2009 and December 31, 2008 Preferred stock, $0.001 par value; authorized 5,000,000 shares; 0 shares issued and outstanding at June 30, 2009 and December 31, 2008 - - Paid in Capital Retained Earnings (deficit) ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 Vaughan Foods, Inc. Unaudited Consolidated Statements of Operations For the Three and Six Months Ended June 30, 2009 and 2008 Three Months Ended June 30, Six Months Ended June 30, (unaudited) (unaudited) (unaudited) (unaudited) Net sales $ 27,465,917 $ 24,423,914 $ 49,784,922 $ 45,253,189 Cost of sales 24,825,433 22,618,327 45,188,883 41,408,175 Gross profit 2,640,484 1,805,587 4,596,039 3,845,014 Selling, general and administrative expenses 2,328,778 2,489,928 4,483,260 4,903,803 Operating income (loss) 311,706 (684,341 ) 112,779 (1,058,789 ) Interest expense (289,350 ) (224,580 ) (515,880 ) (403,389 ) Gain (loss) on sale of asset 9,868 17,930 6,079 17,930 Interest income 4 8,814 110 29,602 Other income and expense, net (279,478 ) (197,836 ) (509,691 ) (355,857 ) Net income (loss) before income taxes 32,228 (882,177 ) (396,912 ) (1,414,646 ) Income tax expense (benefit) 14,684 (335,863 ) (148,513 ) (450,362 ) Net income (loss) $ 17,544 $ (546,314 ) $ (248,399 ) $ (964,284 ) Weighted average shares outstanding Basic 4,623,077 4,623,077 4,623,077 4,623,077 Diluted 4,759,932 4,623,077 4,623,077 4,623,077 Net income (loss) per share Basic $ 0.00 $ (0.12 ) $ (0.05 ) $ (0.21 ) Diluted $ 0.00 $ (0.12 ) $ (0.05 ) $ (0.21 ) The accompanying notes are an integral part of these consolidated financial statements. 3 Vaughan Foods, Inc. Unaudited Consolidated Statements of Stockholders Equity For the Year Ended December 31, 2008 and the Six Months Ended June 30, 2009 Common Stock Member Retained Total Paid in Capital Earnings Stockholders' Shares issued Amount Capital (Deficit) (Deficit) Equity Balance at January 1, 2008 4,623,077 $ 4,623 $ 12,563,803 $ 80,167 $ (2,000,806 ) $ 10,647,787 Exclusion of previously consolidated variable interest entity - - - (80,167 ) - (80,167 ) Issuance of stock options in connection with Equity Incentive Plan - - 7,499 - - 7,499 Net (loss) - (3,363,128 ) (3,363,128 ) Balance at December 31, 2008 4,623,077 4,623 12,571,302 - (5,363,934 ) 7,211,991 Issuance of stock options in connection with Equity Incentive Plan (unaudited) - - 43,949 - - 43,949 Issuance of stock warrants in connection with refinancing revolving line of credit (unaudited) - - 74,461 - - 74,461 Net (loss) (unaudited) - (248,399 ) (248,399 ) Balance at June 30, 2009 (unaudited) 4,623,077 $ 4,623 $ 12,689,712 $ - $ (5,612,333 ) $ 7,082,002 The accompanying notes are an integral part of these consolidated financial statements. 4 Vaughan Foods, Inc. Unaudited Consolidated Statements of Cash Flows For the Six Months Ended June 30, 2009 and 2008 Six Months Ended June 30, (unaudited) (unaudited) Cash flows from operating activities: Net (loss) $ ) $ ) Adjustments to reconcile net (loss) to net cash provided by operating activities: Depreciation and amortization Provision for credit losses ) ) (Gain) on sale of asset ) ) Stock option expense - Deferred income taxes ) ) Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) ) Prepaid expenses and other assets ) ) Accounts payable Disbursements in transit - Accrued liabilities ) Net cash provided by operating activities Cash flows from investing activities: Purchases of property and equipment ) ) Investments in restricted assets ) ) Proceeds from sale of assets Deconsolidation of variable interest entity - ) Net cash (used in) investing activities ) ) Cash flows from financing activities: Payments of loan origination fees ) ) Proceeds from line of credit - Repayments on line of credit ) - Cash receipts subject to account control agreement ) - Repayment of long-term debt and capital leases ) ) Repayments of notes payable to former owners of Allison's Gourmet Kitchens, LP - ) Cash paid to former owners of Wild About Food - ) Repayments of short-term borrowings - ) Net cash (used in) financing activities ) ) Net increase (decrease) in cash and cash equivalents - ) Cash and cash equivalents at beginning of period - Cash and cash equivalents at end of period $ - $ Supplemental disclosures of cash flow information: Cash paid during the period for: Interest paid $ $ Supplemental disclosures of noncash financing and investing activities: Decrease in amounts payable to former owners of Wild About Food due to net loss incurred by Wild $ - $ Stock options issued in connection with refinancing revolving line of credit $ $ - The accompanying notes are an integral part of these consolidated financial statements. 5 Vaughan Foods, Inc. Notes to Unaudited Consolidated Financial Statements June 30 , 2009 and 2008 Nature of Operations Vaughan Foods, Inc. (the Company) is an Oklahoma-based specialty food processor serving customers in a multi-state region. The Company and its subsidiary operate from processing facilities in Moore, Oklahoma and Fort Worth, Texas. Summary of Significant Accounting Policies (a) Basis of Reporting The accompanying consolidated financial statements and notes thereto have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission. Accordingly, certain disclosures normally prepared in accordance with accounting principles generally accepted in the United States of America have been omitted. The accompanying consolidated financial statements and notes thereto should be read in conjunction with the audited consolidated financial statements and notes thereto included in the Companys Annual Report filed on Form 10-K. This summary of significant accounting policies is presented to assist in understanding the Companys consolidated financial statements. The consolidated financial statements and notes are representations of the Companys management which is responsible for the integrity and objectivity of the consolidated financial statements. These accounting policies conform to accounting principles generally accepted in the United States of America and have been consistently applied in the preparation of the consolidated financial statements. (b) Principles of Consolidation On June 30, 2007, the Company acquired the net assets of Allison's Gourmet Kitchens, LP (Allisons). All of the assets and liabilities of Allisons were assumed by the Company. (c) Unaudited Interim Financial Information The financial information herein is unaudited; however, such information reflects solely normal recurring adjustments which are, in the opinion of management, necessary for a fair presentation of the results for the interim periods presented. Operating results of the interim period are not necessarily indicative of the amounts that will be reported for the entire year. (d) Subsequent Events We have evaluated subsequent events through August 14, 2009, the date of issuance of the condensed consolidated financial statements. (e) Cash and Cash Equivalents For purposes of the consolidated statements of cash flows, the Company considers investments with maturities of three months or less at date of purchase to be cash equivalents. Cash subject to account control agreement represent unrestricted cash that results from collections of trade accounts receivable. Such amounts are generally applied the next business day to outstanding balances and accrued interest on the new revolving credit agreement, and subject to availability and other terms of the agreement, can be re-borrowed immediately after being applied to the line of credit. (f) Disbursements in Transit Disbursements in transit as presented in the consolidated balance sheets and consolidated statements of cash flows, represent drafts for payment to the Companys vendors in transit and in the process of being collected. (g) Accounts Receivable and Credit Policies Trade accounts receivable are customer obligations due under normal trade terms generally requiring payment within 15 to 21 days from the invoice date. Receivables are recorded based on the amounts invoiced to customers. Interest and delinquency fees are not included in income until realized in cash. Discounts allowed for early payment, if any, are charged against income when the payment is received. Payments of accounts receivable are allocated to the specific invoices identified on the customers remittance advice or, if unspecified, are generally applied to the earliest unpaid invoices. The carrying amount of accounts receivable is reduced by an allowance for credit losses that reflects 6 managements estimate of the amounts that will not be collected. The allowance for credit losses is based on various factors including among other things, (a) our assessment of the collectibility of specific customer accounts, (b) our macro assessment of political and economic risk, (c) the overall aging of accounts receivable portfolio, and (d) the effects each of these and other factors have on the consolidated portfolio. Balances still outstanding after management has used reasonable collection efforts are charged off to the valuation allowance. Recoveries on accounts previously charged off are credited to the valuation allowance. A lien exists on certain receivables related to fresh produce under the Perishable Agricultural Commodities Act of 1930, which partially subordinates the lien placed by the line of credit. (g) Inventories Inventories consist principally of food products and are stated at the lower of average cost (which approximates first-in, first-out) or market. Costs included in inventories consist of materials, certain prepaid expenses related to materials, packaging supplies, and labor. General and administrative costs are not charged to inventories. (h) Property and Equipment Property and equipment are recorded at cost. Equipment classified as capital leases are recorded at the present value of the future minimum lease payments, and amortized on a straight-line basis over the shorter of the lease term or the estimated useful life of the asset. Expenditures for major additions and improvements are capitalized, while minor replacements, maintenance and repairs are charged to expense as incurred. When property and equipment are retired or otherwise disposed of, the cost of the asset and related accumulated depreciation are removed from the accounts and any resulting gain or loss is included in other income and expense. Depreciation, including assets classified as capital leases, are provided using the straight-line method over the following estimated useful lives: Plant and improvements 15 - 40 years Machinery and equipment 2 - 15 years Transportation equipment 3 - 10 years Office equipment 2 - 7 years (i) Concentrations of Credit Risk The Company maintains its cash in bank deposit accounts which, at times, may exceed federally insured limits. The Company has not experienced any losses in such accounts. The Company believes it is not exposed to any significant credit risk on cash and cash equivalents. (j) Revenue Recognition The Company recognizes revenue, net of related sales discounts and allowances, when persuasive evidence of an arrangement exists (such as a customer purchase order), delivery has occurred, the price to the customer has been fixed or is determinable, and collectibility is reasonably assured. Revenues also include those amounts related to shipping and handling. Shipping and handling expenses are also included in cost of sales. Consideration from the Company to a customer is presumed to be a reduction to the selling price of the Company's products and accordingly, is characterized as a reduction of sales when recognized in the Company's consolidated statements of operations. As a result, certain promotional expenses are recorded as a reduction of net sales, at the time in which the sale is recognized. (k) Accounting for Rebates The Company establishes liabilities for rebates to customers based on specific programs, expected usage and historical experience. (l) Income Taxes Income taxes are accounted for under the asset and liability method. Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. 7 (m) Earnings (Loss) Per Share Basic earnings (loss) per share (EPS) excludes dilution and is calculated by dividing net income (loss) available to common stockholders by the weighted-average number of shares of common stock outstanding during the period. Diluted EPS is computed in a manner similar to that of basic EPS except that the weighted-average number of common shares outstanding is increased to include the number of incremental common shares (computed using the treasury stock method) that would have been outstanding if all potentially dilutive common shares (such as stock options) were issued during the period. Diluted EPS is not presented if the effect of the incremental shares is anti-dilutive. As of June 30, 2009, the Company has Class A and Class B warrants outstanding resulting from its initial public offering. The exercise price of both classes of warrants exceeds the Companys stock price, therefore the Company has not included these warrants as shares in diluted earnings per share because the effects of inclusion would be anti-dilutive. The unaudited consolidated statement of operations for the three month period ended on June 30, 2009, reports net income in the amount of $17,544 and includes a calculation of both basic and diluted earnings per share. The result of the earnings per share calculation rounds to $0.00 net income per share for both basic and diluted calculations. The following table provides a reconciliation of weighted-average shares used to determine basic and diluted earnings per share. Three months ended June 30, Six months ended June 30, (unaudited) (unaudited) (unaudited) (unaudited) Basic average common shares outstanding 4,623,077 4,623,077 4,623,077 4,623,077 Effect of dilutive incentive stock options 68,234 - - - Effect of dilutive stock options issued in connection with refinancing revolving line of credit 68,621 - - - Diluted average common shares outstanding 4,759,932 4,623,077 4,623,077 4,623,077 (n) Use of Estimates The preparation of the consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. An estimate for the value of intangible assets related to acquired customer relationships was determined by discounting estimated future cash flows from the acquired customer relationships to the date of acquisition using an appropriate discount rate, and recognized to the extent of the contingent liability of the excess purchase price. (o) Fair Value of Financial Instruments The carrying value of cash and cash equivalents, accounts receivable, accounts payable and accrued liabilities are measured at cost which approximates fair value because of the short-term nature of these instruments. The carrying amount of the Companys borrowings under the line of credit and long-term debt approximates fair value because the interest rate on the instruments fluctuate with market interest rates or represents borrowing rates available with similar terms. (p) Investments All of the Company's investments are classified as available for sale and are stated at fair value. Any related unrealized gains and losses are excluded from earnings and reported net of income tax as a separate component of stockholders' equity until realized. There were no unrealized gains or losses for the three and six months ended June 30, 2009 and 2008. Realized gains and losses on sales of securities are based on the specific identification method. Declines in the fair value of investment securities below their carrying value that are other than temporary are recognized in earnings. As of June 30, 2009 and December 31, 2008, the Company's investments consisted primarily of guaranteed investment contracts at a fixed interest rate of 2.25 percent. 8 (q) Stock-Based Compensation The Company accounts for stock option expense in accordance with SFAS No. 123R . Under the fair value recognition provisions of SFAS 123R, stock option expense cost is measured at the grant date based on the fair value of the award and is recognized as expense ratably over the requisite service period, net of estimated forfeitures. The Company uses the Black-Scholes option-pricing model to determine the fair-value of stock option awards. The Company awards stock options to employees, executive officers, directors and certain consultants. (r) Recently Issued Accounting Pronouncements In September of 2006, the FASB issued SFAS No. 157, Fair Value Measurements, which defines fair value, establishes guidelines for measuring fair value and expands disclosures regarding fair value measurements. SFAS No. 157 is effective for fiscal years beginning after November 15, 2007. The adoption of this statement had no effect on the consolidated financial statements. In February 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities, which provides companies an option to report selected financial assets and liabilities at fair value. This Statement defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. SFAS No. 159 does not require any new fair value measurements. However, if applied, SFAS No. 159 requires companies to provide information helping financial statement users to understand the effect of a companys choice to use fair value in determining its earnings, as well as to display the fair value of the assets and liabilities a company has chosen to use fair value for on the face of its balance sheet. Additionally, SFAS No. 159 establishes presentation and disclosure requirements designed to simplify comparisons between companies that choose different measurement attributes for similar types of assets and liabilities. The statement is effective as of the beginning of an entity's first fiscal year beginning after November 15, 2007. The Company has determined the effects of the adoption of this statement did not have an effect on its consolidated financial statements, because the Company has elected not to report any liabilities or assets at any value other than that achieved by historical cost, and that if the Company were to make such an election, the difference in values reported on the Companys consolidated financial statements would not provide more relevant and understandable information for the users of the Companys consolidated financial statements. In December 2007, the FASB issued SFAS No. 141(R), Business Combinations. This Statement improves the relevance, representational faithfulness, and comparability of the information that a reporting entity provides in its financial reports about a business combination and its effects by establishing principles and requirements for how the acquirer (i) recognizes and measures in its financial statements the identifiable assets acquired, the liabilities assumed, and any noncontrolling interest in the acquiree, (ii) recognizes and measures the goodwill acquired in the business combination or a gain from a bargain purchase, and (iii) determines what information to disclose to enable users of the financial statements to evaluate the nature and financial effects of the business combination. The Company must apply prospectively SFAS No. 141(R) to business combinations for which the acquisition date is on or after the beginning of 2009. The impact that adoption of SFAS No. 141(R) will have on the Companys financial condition, results of operations and cash flows is dependent upon many factors. Such factors would include, among others, the fair values of the assets acquired and the liabilities assumed in any applicable business combination, the amount of any costs the Company would incur to effect any applicable business combination, and the amount of any restructuring costs the Company expected but was not obligated to incur as the result of any applicable business combination. Thus, we cannot accurately predict the effect SFAS No. 141(R) will have on acquisitions until such acquisitions are consummated. In December 2007, the FASB issued SFAS No. 160, Noncontrolling Interests in Consolidated Financial Statements  an amendment of ARB No. 51, which establishes accounting and reporting standards for ownership interests in subsidiaries held by parties other than the parent, the amount of consolidated net income attributable to the parent and to the noncontrolling interest, changes in a parents ownership interest and the valuation of retained non-controlling equity investments when a subsidiary is deconsolidated. The statement also establishes reporting requirements that provide sufficient disclosures that clearly identify and distinguish between the interests of the parent and the interests of the non-controlling owners. SFAS No. 160 is effective for fiscal years beginning after December 15, 2008. The adoption of SFAS No. 160 had no effect on the Companys consolidated financial statements unless the Company acquires less than 100 percent of an entity, since Companys subsidiaries are owned 100 percent as of December 31, 2008. Accordingly, the effect of application of SFAS No. 160 on future acquisitions will vary depending on the nature of the acquistion. In March 2008, the FASB issued SFAS No. 161, Disclosures about Derivative Instruments and Hedging Activities, which amends and expands the disclosure requirements of SFAS No. 133. SFAS No. 161 requires enhanced disclosures about an entitys derivative and hedging activities. The statement encourages, but does 9 not require, comparative disclosures for earlier periods at initial adoption. SFAS No. 161 is effective for financial statements issued for fiscal years and interim periods beginning after November 15, 2008, with early application encouraged. The adoption of SFAS No. 161 did not have a material effect on the consolidated financial statements due to the absence of derivatives and hedging instruments in the Companys consolidated financial statements. If the Company engages in activities which include derivatives and hedging instruments, then the adoption of SFAS No. 161 could have an effect on its consolidated financial statements, and such effect could be material. In April 2008, the FASB issued FSP FAS 142-3, Determination of the Useful Life of Intangible Assets (FSP 142-3). This FSP 142-3 amends the factors that should be considered in developing renewal or extension assumptions used to determine the useful life of a recognized intangible asset under FASB Statement No. 142, Goodwill and Other Intangible Assets (SFAS 142). The intent of FSP 142-3 is to improve the consistency between the useful life of a recognized intangible asset under SFAS 142 and the period of expected cash flows used to measure the fair value of the asset under SFAS 141R, and other U.S. generally accepted accounting principles. FSP 142-3 is effective for our interim and annual financial statements beginning in 2009. The adoption of FSP 142-3 did not have a material effect on the Companys consolidated financial statements. In May 2008, the FASB issued SFAS No. 162, The Hierarchy of Generally Accepted Accounting Principles which identifies the sources of accounting principles and the framework for selecting the principles to be used in the preparation of financial statements of nongovernmental entities that are presented in conformity with generally accepted accounting principles (GAAP) in the United States (the GAAP hierarchy). The statement is effective 60 days following the SECs approval of the Public Company Accounting Oversight Board amendments to AU Section 411, The Meaning of Present Fairly in Conformity With Generally Accepted Accounting Principles. The Company does not anticipate the adoption of SFAS No. 162 will have a material effect on the consolidated financial statements. In May 2009, the FASB issued SFAS No. 165, Subsequent Events, which is intended to establish general standards of accounting for and disclosure of events that occur after the balance sheet date but before financial statements are issued or are available to be issued. The statement requires the disclosure of the date through which an entity has evaluated subsequent events and the basis for that date. The statement is effective for the Companys second quarter ending June 30, 2009, and the Company adopted the provisions of SFAS No. 165 in these consolidated financial statements. In June 2009, the FASB issued SFAS No. 167, Amendments to FASB Interpretation No. 46(R), which changes how a company determines when an entity that is insufficiently capitalized or is not controlled through voting (or similar rights) should be consolidated. The statement will become effective for the Companys fiscal year beginning January 1, 2010. The Company is currently evaluating the effect the adoption of this statement will have on its consolidated financial statements. Operating Results and Liquidity The Company incurred a loss of $3.4 million in 2008, used cash of $2.7 million and experienced a decrease in working capital of $6.6 million during 2008. Management has taken several actions to provide assurance that the Company will continue as a going concern through December 31, 2009, including plans to enhance and conserve liquidity and capital resources. These plans include, among other things, (a) aggressive cost and cash management, including a moratorium on hiring of non-core personnel, compensation adjustments, and non-essential capital expenditures, (b) increased operational discipline, including the completion of the implementation of an Enterprise Resource Planning system designed to strengthen internal accounting and operational controls, and provide considerably more transparency and visibility into the business, (c) timely and adequate pricing adjustments to mitigate changes in input costs, (d) undertaking steps to mitigate the effects of spikes on certain input and commodity costs, (e) continued aggressive management of the balance sheet, capital structure and working capital, (f) refinancing the revolving line of credit, which was completed during the first quarter of 2009, and (g) continuing to seek longer-term sources of capital, such as consideration of sales and leasebacks of real estate assets. Not all of these actions will be undertaken with equal importance, and some may not be implemented at all. Those that are implemented may not be successful in achieving managements objectives. There can be no assurance that actions taken will be sufficient to enable management to mitigate the effects of continuing fragile economic conditions, and other external market conditions which are beyond the control of management. A further worsening of the economy in the United States of America could materially adversely affect the Companys business, including its results of operations, financial condition and prospects. 10 During the six months ended June 30, 2009, the Company incurred a loss of $0.2 million. The Company increased its short-term borrowings under its new revolving line of credit by $1.9 million and continues to manage its cash and capital resources. Inventories A summary of inventories follows: June 30, December 31, (unaudited) Raw materials and supplies $ 3,590,064 $ 2,740,137 Finished goods 550,122 472,879 Deferred production costs 15,911 163,164 Total inventory $ 4,156,097 $ 3,376,180 The Company has advanced certain monies related to growing costs to growers, pursuant to contracts and accounted for those advanced monies as Deferred production costs. The prepaid amounts represent raw materials that have yet to be harvested. Restricted Assets The Company is required to hold cash in reserve in separate trust accounts applicable to its $5.0 million Cleveland County Industrial Authority Industrial Development Revenue Bonds, issued December 2004. The project construction account represents proceeds of the bond offering to be drawn for approved capital expenditures. The debt reserve account represents funds to be used for debt service in the event of default. The interest and principal accounts represent deposits to be used for debt service. Letters of credit are amounts placed in deposit with a lending institution for purposes of securing letters of credit. These assets are as follows: June 30, December 31, (unaudited) Project construction account $ 287 $ 287 Debt reserve account 500,000 500,000 Interest fund account 23,274 29,456 Principal fund account 216,546 32,259 Letters of credit 528,000 - Total restricted assets $ 1,268,107 $ 562,002 Property and Equipment Property and equipment, at cost, consists of the following: 11 June 30, December 31, (unaudited) Land $ 238,162 $ 238,162 Plant and improvements 11,693,585 11,693,585 Machinery and equipment 9,251,830 9,083,707 Transportation equipment 485,159 560,257 Office equipment 198,875 178,991 Software development 1,672,960 1,420,811 Construction in progress 33,762 162,616 23,574,333 23,338,129 Less accumulated depreciation (7,056,120 ) (6,279,438 ) Property and equipment, net $ 16,518,213 $ 17,058,691 During the three months ended June 30, 2009 and 2008, depreciation expense, including depreciation on assets classified as capital leases, was $416,951 and $410,710,respectively. During the six months ended June 30, 2009 and 2008, depreciation expense, including depreciatio on assets classified as capital leases, was $835,048 and $791,326, respectively. In January of 2008, the Company entered into an agreement to sell certain transportation equipment for $692,600 and lease back the same equipment under operating leases, for terms of three and five years varying on the remaining useful lives of the equipment. The gain on the sale of equipment has been deferred and is being amortized over the lease terms. Future minimum annual lease payments related to these operating leases have been included in Note 12. Line of Credit On December 31, 2007, the Company secured a $5.0 million secured bank line of credit, due on March 31, 2010, providing for interest, floating at the banks prime rate minus 0.625 percent (the prior revolving line of credit). The rate was adjustable quarterly depending on the Companys financial ratio of funded debt to EBITDA, as defined (earnings before interest, tax, depreciation and amortization). A change in the financial ratio would have caused a variation in the adjustment to the prime rate in the range between 1.000% and 0.375%. The line of credit was secured by accounts receivable, inventory and general intangibles, and subject to a debt service coverage ratio covenant of 1.25x to 1.00, as defined, for which the Company was not in compliance as of June 30, 2008, and the event of non-compliance was continuing through December 31, 2008. The Company obtained a waiver of non-compliance with the agreement from its lender and subsequent to the execution of that waiver, availability under the prior revolving line of credit was tied to certain benchmarks of performance, such that the Companys availability was limited to $1.0 million through December 31, 2008. The interest rate on the prior revolving line of credit was the prime rate plus 1.0 percent. There were short-term borrowings under the prior revolving line of credit of $1.0 million at December 31, 2008. On March 18, 2009, the Company closed on an asset-based line of credit of up to $3.0 million, secured by accounts receivable and inventories (the new revolving line of credit). The new revolving line of credit bears interest, floating at the Wall Street Journal Prime Rate plus 4.5 percent, and is subject to certain financial covenants, including minimum cash position and EBITDA, measured on a monthly and quarterly basis, respectively, which the Company was in compliance with or has obtained a waiver of compliance at June 30, 2009. The new revolving line of credit matures on May 1, 2010. In connection with the new revolving line of credit, the Company issued 252,454 warrants to purchase common stock of the Company. The new revolving line of credit replaces the prior line of credit, which was retired with proceeds from the new revolving line of credit. Cash receipts from customers are deposited into a bank account that is subject to an account control agreement, wherein the funds are held for collection  generally one-to-two days  before being applied to balances outstanding under the new revolving line of credit. Once the funds are applied to balances outstanding, additional borrowing capacity is created, and funds can be immediately re-borrowed, subject to the other terms of the new revolving line of credit agreement. There were short-term borrowings under the new revolving line of credit of $2.9 million at June 30, 2009. Long-Term Debt and Capital Lease Obligations Long-term debt consists of the following: 12 June 30, December 31, (unaudited) 6.75 - 7.10 % Cleveland County Industrial Revenue Bonds secured by real property final payment due December 1, 2024 $ 4,015,000 $ 4,015,000 5.75 - 9.00 % Real estate loans secured by real property final payments due September 22, 2009 and August 1, 2028 3,328,769 3,383,671 8.75 % Equipment loan secured by manufacturing equipment final payment due March 3, 2011 1,189,760 1,396,674 Various equipment and real estate loans with interest rates from 4.75 - 9.56% and due dates from 2009 - 2021 217,734 248,570 Total long-term debt 8,751,263 9,043,915 Less current portion 1,104,571 1,093,974 Net long-term debt $ 7,646,692 $ 7,949,941 The Industrial Development Revenue Bonds issued by Cleveland County Industrial Authority contain certain financial covenants as follows: Debt Service Coverage Ratio : The Company is required to maintain a debt service coverage ratio of 1.50x to 1.00. The ratio will be reported to the Trustee and notice given to Beneficial Owners quarterly for each of the previous four quarters. If the Debt Service coverage ratio reported for each of the previous four quarters is less than 1.50x to 1.00 the Company is required to retain a consultant. As of June 30, 2009, our earnings before interest, income tax, depreciation and amortization (EBITDA) is a negative number which causes our debt service coverage ratio to result in a negative number, and therefore is not a meaningful ratio. Current Ratio : The Company is required to maintain a current ratio of 1.10x to 1.00 calculated as of the last day of each calendar quarter beginning after January 1, 2006. The actual current ratio as of June 30, 2009 is 0.69x to 1.00. Debt to Equity Ratio : The Company is required to maintain a debt to equity ratio of not more than 4.00x to 1.00 calculated as of the last day of each calendar quarter beginning after January 1, 2006. The actual debt to equity ratio as of June 30, 2009 is 1.08x to 1.00. Accounts Payable : The Company agrees that not more than 20 percent of its accounts payable shall be in excess of 75 days past due. The actual percentage as of June 30, 2009 is 2.2 percent. Accounts Receivable : The Company agrees that not more than 20 percent of accounts receivable will be in excess of 90 days past due. The actual percentage as of June 30, 2009 is 1.3 percent. Capital lease obligations consist of the following: June 30, December 31, (unaudited) 8.95 - 9.19 % Equipment leases $ 198,224 $ 297,429 8.62 % Equipment lease - 722 198,224 298,151 Less current portion 186,445 203,672 Net long-term debt $ 11,779 $ 94,479 13 The annual principal payment requirements to maturity, for long-term debt and capital lease obligations at June 30, 2009 are as follows: Year Ending Capital Lease June 30, Long-Term Debt Obligations Total 2010 $ 1,104,571 $ 186,445 $ 1,291,016 2011 1,267,812 11,779 1,279,591 2012 505,860 - 505,860 2013 543,778 - 543,778 2014 582,471 - 582,471 Thereafter 4,746,771 - 4,746,771 Principal outstanding at June 30, 2009 $ 8,751,263 $ 198,224 $ 8,949,487 During the the three and six months ended June 30, 2009 and 2008, total interest costs were $289,350, $224,580, $515,880 and $403,389, respectfully. Accrued Liabilities A summary of accrued liabilities follows: June 30, December 31, (unaudited) Rebates and commissions $ 1,145,910 $ 1,122,673 Interest expense 114,625 88,652 Compensation 517,247 195,071 Workers' compensation 217,580 283,566 Promotions and incentives 218,520 154,113 Property taxes 57,430 5,977 Other 7,660 653 Total accrued liabilities $ 2,278,972 $ 1,850,705 Intangible Assets The Company holds an intangible asset, a customer list acquired by the Company in the amount of $154,210. The Company began amortizing the asset to expense over a period of five years beginning July 1, 2007, resulting in amortization expense of $7,712 and $7,712, respectively during the three months ended June 30, 2009 and 2008. Amortization expense was $15,424 and $15,424 during the six months ended June 30, 2009 and 2008, respectively. Accumulated amortization expense as of June 30, 2009 was $61,696 resulting in a net carrying amount of $92,514. Income Taxes Income tax expense (benefit) for the three and six months ended June 30, 2009 and 2008, consist of the following: 14 Three months ended June 30, Six months ended (unaudited) (unaudited) Current: Federal $ - $ - $ - $ - State - Deferred: Federal 13,138 (300,496 ) (132,875 ) (402,940 ) State 1,546 (35,366 ) (15,638 ) (47,423 ) 14,684 (335,862 ) (148,513 ) (450,363 ) Total income tax expense (benefit) $ 14,684 $ (335,862 ) $ (148,513 ) $ (450,363 ) Deferred tax assets (liabilities) are as follows: June 30, December 31, (unaudited) Net operating loss carryforward $ 3,123,729 $ 3,037,028 Depreciation (712,716 ) (759,901 ) Deferred gain on sale of assets 23,384 30,198 Inventory capitalization 104,903 54,789 Reserve for worker compensation expense 82,680 107,755 Allowance for credit losses 49,933 53,531 Oklahoma job and investment credits 866,310 866,310 Allowance for state job and investment credits (778,743 ) (778,743 ) Net deferred tax asset $ 2,759,480 $ 2,610,967 Current portion $ 316,009 $ 310,266 Non-current portion 2,443,471 2,300,701 $ 2,759,480 $ 2,610,967 In assessing the realizability of the net deferred tax assets, management considers whether it is more likely than not that some or all of the deferred tax assets will not be realized. The ultimate realization of deferred tax assets is dependent upon either the generation of future taxable income during the periods in which those temporary differences become deductible or the carryback of losses to recover income taxes previously paid during the carryback period. The Company is not currently subject to any specific audit by any federal, state or local taxing authority. There are tax positions previously taken which could give rise to uncertainty, and therefore there are no calculations or classifications of interest, penalties or effects on income tax rates related to such uncertainties. The Company has taken the position that the acquistion of Allison's is a non-taxable transaction. As of June 30, 2009, the Company has a net operating loss carryforward of $8.2 million representing a tax asset of $3.1 million which, if unused, will commence expiring in 2023 and state new jobs/investment credit carryforwards totaling $867,000 of which the Company has elected to provide a realizability allowance of $779,000 resulting in a net carrying amount of $88,000. If unused, the credits will commence expiring on December 31, Actual income tax expenses differ from "expected" income tax, computed by applying the U.S. Federal corporate tax rate of 34 percent to earnings from operations before income taxes, as follows: 15 Three months ended June 30, Six months ended 2009 2008 2009 2008 (unaudited) (unaudited) (unaudited) (unaudited) Computed "expected" income taxes $ 10,958 $ (301,429 ) $ (134,950 ) (480,980 ) State income taxes, net of federal income tax 1,289 (34,434 ) (15,876 ) (47,406 ) Permanent difference due to gain on sale of assets - - - 78,024 Other 2,437 - 2,313 - $ 14,684 $ (335,863 ) $ (148,513 ) $ (450,362 ) Operating Leases The Company has noncancelable long-term operating leases for certain distribution equipment with various expiration dates, leases for refrigerated warehouse and office space and leases for office equipment. The equipment leases require the Company to pay a base rate plus specific mileage amounts. Future minimum annual lease payments for these long-term leases for the next five years ending June 30, (unaudited) 2010 $ 715,354 2011 511,913 2012 309,455 2013 169,595 2014 19,971 $ 1,726,288 Employee Benefit Plans In 2002, the Company adopted a Flexible 401(k) plan covering all full-time employees with a minimum of one year of service. The plan contained a provision for the Company to contribute an amount equal to 25 percent of the employees elective deferral rate, up to a maximum of 4 percent of the employees compensation. The Company's contributions to the plan during the three and six months ended June 30, 2008 were $1,548 and $2,575, respectively. The Company terminated the 401(k) plan effective December 31, 2008. Stock Based Compensation In August 2006, the Company adopted the 2006 Equity Incentive Plan (the Plan) providing for potential awards of up to 1,000,000 options to purchase shares of common stock in the Company. On November 26, 2008, the Compensation Committee of the Board of Directors of the Company approved a proposal by management to issue stock options under the Plan to certain employees, directors and consultants of the Company or a Subsidiary. Except as noted below, options shall have a 10-year term, and shall vest at 25% per year, commencing on the first anniversary of the grant date. The grant date was November 26, 2008, and the exercise prices are equal to the closing market price on November 25, 2008 ($0.69), except for owners of 10% or more of the total shares of the Company. Exercise prices for the 10% and greater owners are 110% of the closing market price on November 25, 2008 ($0.76) and the options (i) have term of five (5) years and (ii) vest at the rate of 25% per year. In all cases, the options shall immediately vest upon a Change in Control of the Company, as defined in the Plan. All options granted to employees are intended to qualify as Incentive Stock Options, as defined by Section 422 of the Internal Revenue Code of 1986, as amended, and the stock options granted to non-employee directors and consultants to the Company or a Subsidiary will be Nonqualified Stock Options as provided for in the Plan. The Company uses the Black-Scholes method of valuing the options and charges amounts to earnings using the straight-line method over the vesting period. The Company charged $7,499 and $43,949 against earnings during the year ended December 31, 2008, and the six months ended June 30, 2009, respectively, leaving a total of $302,251 of unrecognized expense in conection with the issuance of the stock options. The assumptions used to value the options and the options granted to the owners of 10% or more of the total shares of the Company are as follows: Expected volatility 118.47 % Expected term (months) 75.04 except for owners of 10% or more of the Companys shares, for which the expected life assumption is 45.02 16 Expected dividend yield 0.00% Risk Free Rate 2.43 % except for owners of 10% or more of the Companys shares, for which the risk free rate assumption is 1.38% A summary of option activity under the Plan as of June 30, 2009 and changes during the period then ended is as Weighted Weighted Average Average Exercise Fair Options Shares Price Value Outstanding at January 1, 2009 605,000 $ 0.70 $ 0.58 Granted 14,120 0.69 0.35 Vested - - - Exercised - - - Forfeited or expired (17,500 ) 0.69 0.60 Outstanding at June 30, 2009 601,620 $ 0.70 $ 0.57 Excercisable at June 30, 2009 - $ - $ - Major Customers The Company has supply arrangements with two certain distributors, representing 12 percent and 11 percent of its revenues. Both distributors are composed of numerous distinct purchasing units. No individual purchasing unit of either distributor represents greater than 4 percent of gross revenues. The Company derives 13 percent of its revenue from a certain retailer, servicing all of its distribution centers located within the United States of America. Commitments and Contingencies The Company and its subsidiaries are subject to legal proceedings and claims which arise in the ordinary course of business. Although occasional adverse decisions or settlements may occur, the Company is not aware of any proceeding at June 30, 2009, which would have a material adverse effect on its consolidated financial position, results of operations or liquidity. Initial Public Offering On July 3, 2007, the Company completed an initial public offering of its shares. The offering consisted of 2.15 million units, with each unit consisting of one share of common stock, one Class A warrant and one Class B warrant. The units were priced at $6.50 each in the offering. Class A warrants entitle the holder to buy one common share at $9.75 a share. The Class B warrants entitle holders to buy one share at $13 a share. The Class A and Class B warrants are exercisable at any time after they become separately tradable. The Company may redeem some or all of the warrants commencing six months after the initial public offering, after they become separately tradable, at a price of $0.25 per warrant, on 30 days notice to the holders. On July 27, 2007, the units separated into common stock and warrants and the stock and each warrant commenced trading, individually, on that date, on the Nasdaq Capital Market under the symbols: FOOD for the common stock, FOODW for the Class A warrants and FOODZ for the Class B warrants. The Units ceased to trade on that date. The Company may redeem the Class B warrants only if its gross revenue, for any period of twelve months preceding the notice is equal to or greater than $100 million. The Class A and Class B warrants expire on June 27, 2012. A portion of the proceeds from the initial public offering were used to (a) acquire the net assets of Allisons for $1.5 million in cash and a deferred payment of $1.0 million, (b) repay a short-term borrowing of $2.0 million which was used to complete the extension of our existing facility, and (c) repay our bank line of credit of $2.7 million. The remainder of the proceeds were used to supplement our working capital and for general corporate purposes. On June 30, 2008, the $1.0 million deferred payment to acquire the net assets of Allisons was partially retired and an amount of $802,500 was further deferred until June 30, 2009, with a note issued to our current Chief Executive Officer, Herbert Grimes, bearing interest at 10%. On July 17, 2009, the Company notified Herbert Grimes that it was unable to retire the note. On August 13, 2009, Mr. Grimes agreed to a new note with a principal amount of $882,750, requiring scheduled weekly payments until June 30, 2010. The Company and Mr. Grimes further agreed that payment of the principal amount is subject to the Companys ability to pay. 17 ITEM 2. MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATONS. Forward-looking Statements Certain written and oral statements set forth below or made by the Company with the approval of an authorized executive officer constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. The words believe, expect, intend, anticipate, project, will and similar expressions identify forward-looking statements, which convey the uncertainty of future events and generally are not historical in nature. All statements which address operating performance, events or developments that we expect or anticipate will occur in the future, including statements relating to the business, expansion and marketing strategies of the Company, industry projections or forecasts, the impact on our financial statements of inflation, legal action, future debt levels, sufficiency of cash flow from operations and borrowings and statements expressing general optimism about future operating results, are forward-looking statements. Such statements are based upon our managements current estimates, assumptions and expectations, which are based on information available at the time of the disclosure, and are subject to a number of factors and uncertainties, including, but not limited to: our future operating results and the future value of our common stock; our ability to obtain financing to fund our operations; whether our assumptions turn out to be materially correct; our ability to attain such estimates and expectations; our ability to execute our strategy; further material changes in market conditions in any industry, including the economic state of the food industry; the effects of, or further material changes in, economic and political conditions in the United States of America and the markets in which we serve; our ability to reasonably forecast prices of the commodities we purchase; our ability to timely forecast and meet customer demand for fresh-cut salads and refrigerated prepared salads; our ability to respond to changing consumer spending patterns; and our ability to attract and retain quality employees and control our labor costs. Any of the foregoing factors and uncertainties, as well as others, could cause actual results to differ materially from those described herein. We undertake no obligation to affirm, publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. The following discussion should be read in conjunction with the unaudited consolidated financial statements of the Company and the related notes thereto appearing elsewhere in this report. General Unless the context requires otherwise, all references in this report to we, our, us, and the Company refer to Vaughan Foods, Inc. and its consolidated subsidiary as a whole. We are an integrated processor and distributor of value-added, refrigerated foods. We are uniquely able to distribute fresh-cut produce items along with a full array of value-added refrigerated prepared food multiple times per week. We sell to both food service and retail sectors. Our products consist of fresh-cut vegetables, fresh-cut fruits, salad kits, prepared salads, dips, spreads, soups, sauces and side dishes. Critical Accounting Policies The preparation of financial statements and related disclosures in conformity with accounting principles generally accepted in the United States of America requires management to make judgments, assumptions and estimates that affect the amounts reported in the Companys consolidated financial statements and accompanying notes. We base our estimates and judgments on historical experience and on various other assumptions that we believe are reasonable under the circumstances. However, future events are subject to change and our estimates, assumptions and judgments routinely require adjustment. The amounts of our assumptions regarding assets and liabilities reported in our consolidated balance sheets and the amounts of revenues and expenses reported for each of our fiscal periods are affected by the critical estimates and assumptions which are used for, but not limited to, the accounting for inventory, customer rebates, allowance 18 for credit losses, impairment of long-lived assets, intangible assets, income taxes and stock-based compensation. Actual results could differ from these estimates and such differences could be material. Inventory . Inventory purchases and purchase commitments are based upon forecasts of demand. Our inventory is stated at the lower of average cost (which approximates first-in, first-out) or market. Inventory turns rapidly due to the nature of our fresh products and, accordingly, we do not generally experience material inventory valuation issues. However, in the instance where we may believe that demand no longer allows us to sell certain inventory above cost or at all, then we revalue that particular inventory to market or charge-off excess inventory levels. If customer demand subsequently differs from our forecasts, requirements for inventory revaluations and charge-offs could differ from our estimates. We have not historically experienced any material inventory revaluations or charge-offs and manage inventory levels of both perishable and non-perishable supplies to minimize the effects of any revaluations. Customer Rebates . Estimates and reserves for rebates are based on specific rebate programs, expected usage and historical experience. Actual results could differ from these estimates.
